   Case 19-06029         Doc 6     Filed 02/03/20    Entered 02/03/20 10:15:49                Desc Main
                                      Document       Page 1 of 4
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA

In re:

Justin Jerome Fischer,

         Debtor(s)
                                                                  ORDER FOR TRIAL AND FOR
                                                               USE OF ELECTRONIC EVIDENCE

Erik A. Ahlgren, Trustee,                                                       BKY NO. 19-60013

         Plaintiff(s),                                                          ADV NO. 19-6029

         vs.

Robert Fischer and
Lesley J. Fischer,

         Defendant(s).


         IT IS ORDERED:

         1.       All discovery in this matter shall be concluded no later than March 24, 2020.

        2.      All dispositive or nondispositive motions, including those relating to discovery, shall
be filed on or before May 8, 2020.

       3.     This proceeding is set for trial in Courtroom 2, 2nd Floor, Edward J. Devitt United
States Courthouse, 118 South Mill Street, Fergus Falls, Minnesota, on June 30, 2020, at 2:30 p.m.

        4.      On or before June 16, 2020, all parties are expected to confer and enter into
stipulations as to the following:

         a)       Waiver of objections to the admissibility of exhibits on the grounds
                  of lack of identification or foundation where the identification or
                  foundation is not to be contested;

         b)       Waiver of objections to the admissibility of depositions proposed to
                  be offered in evidence, if any; and

         c)       Facts which are not disputed. This stipulation shall be reduced to
                  writing in a form which can be adopted by the Court as Findings of
                  Fact.

At this conference, counsel shall exchange copies of each exhibit intended to be introduced
and relied upon at trial. The exhibits shall be pre-marked as required in paragraph 6(d) of
this order.

       5.    Use of Courtroom Technology: Counsel must use the evidence presentation
system available in the courtroom when examining witnesses and introducing documentary
evidence.

                                                                      NOTICE OF ELECTRONIC ENTRY AND
                                                                      FILING ORDER OR JUDGMENT
                                                                      Filed and Docket Entry made on 02/03/2020
                                                                      Lori Vosejpka, Clerk, by AMM
  Case 19-06029       Doc 6    Filed 02/03/20        Entered 02/03/20 10:15:49     Desc Main
                                  Document           Page 2 of 4
                 Training is required for all parties who wish to present evidence or testimony
at the trial. Please contact Susan Newsom, at 612-664-5211, on or before June 24, 2020, to
schedule training.

       6.     No later than June 23, 2020, the parties shall prepare, serve and file the following:

              a)     The stipulations regarding admissibility of exhibits
                     and depositions;

              b)     The stipulation of undisputed facts;

              c)     A final witness list containing the names, addresses
                     and a brief summary of the testimony of each witness
                     the party will call. A person not shown on this list
                     may not testify during the party's case-in-chief;

              d)     A final exhibit list containing a description of all
                     exhibits to be offered at trial. Exhibits not listed on
                     this list may not be offered during the party's case-in-
                     chief. The plaintiff shall designate all exhibits by
                     number and the defendant shall designate all exhibits
                     by letter;

              e)     A list of depositions to be offered at trial;

              f)     A brief containing a complete chronology of the
                     party's version of the facts and a complete statement
                     of the law on which the party relies;

              g)     Proposed Findings of Fact and Conclusions of Law;
                     and

              h)     On or before June 23, 2020, counsel shall submit to my court recorder,
                     Susan Newsom, at 300 S. 4th Street, Suite 301, Minneapolis, MN 55415,
                     a full set of electronic exhibits.

              i.     Acceptable media: The preferred medium for submission of electronic
                     exhibits is a CD/ROM, but flash drives are also acceptable. Media should
                     be checked for viruses before submission to the Court.

              ii.    Document format: Documentary evidence shall be submitted in .pdf
                     format, with the exception of exhibits originally generated in Excel format,
                     which shall be submitted in Excel format. Photographs shall be submitted
                     in .pdf format at a resolution of 300 dpi.

              iii.   Naming exhibits: Electronic exhibits must be identified on the CD or flash
                     drive as required in Term 6.d. above, with the submitting party's full or
                     abbreviated name added after the number or letter of the exhibit. Exhibit
                     names should clearly reflect the content of the exhibit and include the date
                     the document was signed or created. Combining exhibits in a single .pdf is
                     not permitted.

                     For example:

                                                 2
  Case 19-06029        Doc 6     Filed 02/03/20       Entered 02/03/20 10:15:49        Desc Main
                                    Document          Page 3 of 4
                       1-ABC CORP-AmendedPetition-010115.pdf
                       2-ABC CORP-Deposition transcript of Mr. X-020715.pdf

                       A-SMITH-Federal Tax Returns-2015.pdf
                       B-SMITH-Email from Mr. X to Ms. Y-032215.pdf

                       Counsel should not add the exhibit names to the pdf versions of the
                       electronic exhibits themselves; these names are solely for use in identifying
                       the documents on the CD or flash drive presented to the court.

         7.     Unless the parties agree otherwise by written stipulation, Fed. R. Civ. P. 26(a)(1),
(a)(2), (a)(3) and (f), do not apply in this adversary proceeding.

         8.    No scheduling or pre-trial conference shall be held in this matter unless requested
in writing by counsel for any party. Any request for such conference shall state the reasons
therefor, and a copy must be provided to counsel for all other parties to this proceeding.

        9.      This order is issued without prior consultation with counsel for any party.
Accordingly, if the dates fixed herein present an undue burden on counsel or any party to this
proceeding, counsel shall so inform the Court by way of a written request to alter such dates. Such
written request shall state:

               a.      The reasons for any extension of time;
               b.      That counsel has conferred with counsel to all other parties to this proceed-
                       ing regarding any proposed extension; and
               c.      The outcome of such conference.

A copy of any such request must be provided to counsel for all other parties to this proceeding.

       10.     Counsel should understand that, except as altered by this Court, after proper
request, dates fixed hereby are mandatory. Deadlines shall not be extended except for good
cause. No motion shall be heard unless filed prior to the expiration of the deadline set. The Court
reserves the right to act upon such motions without a hearing, if circumstances so mandate.

        11.     Private Information. To avoid the inadvertent disclosure of private data and other
sensitive information, counsel and parties unrepresented by counsel shall refrain from eliciting or
mentioning during trial, or including in exhibits, or any other submissions required by this order, any
of the following restricted information, except in the manner noted:

               a)      Social Security numbers: use only the last four digits;
               b)      Financial account numbers: use only the last four digits;
               c)      Names of minor children: use only initials;
               d)      Dates of birth: use only year of birth; and
               e)      Home addresses of witnesses: use only city and state of residence.

If restricted information is mentioned in court, counsel or any party may ask to have it stricken from
the record or partially redacted to conform to the judiciary’s privacy policy.

        12.    The parties shall discuss settlement and report to the Court on the status of these
discussions. Upon settlement, each party has an independent obligation to notify the calendar clerk,
within 24 hours, that a settlement agreement has been reached.

       13.     Failure to timely comply with this order may result in the imposition of sanctions


                                                  3
  Case 19-06029       Doc 6    Filed 02/03/20       Entered 02/03/20 10:15:49   Desc Main
                                  Document          Page 4 of 4
under Fed. R. Bankr. P. 7016 and Fed. R. Civ. P. 16(f).

Dated: February 3, 2020
                                                      /e/ Michael E. Ridgway
                                                     __________________________________
                                                     Michael E. Ridgway
                                                     Chief United States Bankruptcy Judge




                                                4
